Citation Nr: 1412862	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-16 018	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder strain.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In a November 2012 decision the Board denied the Veteran's claims of entitlement to service connection for a left shoulder strain and a low back disability.  The Veteran had requested a hearing with a Veterans Law Judge in Washington, DC, in his April 2009 substantive appeal.  Then, in January 2014, the Veteran filed a motion to vacate that decision, stating that he moved in April 2010 and never received notice of the September 2012 hearing that he failed to attend.  

Upon review, the August 2012 hearing notification letter was mailed to an address at which the Veteran did not reside.  The Veteran, therefore, was never properly notified of the date, time, and place of his hearing, and the Board finds that the Veteran has been denied due process of law. 





Accordingly, the November 27, 2012, Board decision addressing the issues of entitlement to service connection for a left shoulder strain and a low back disability is vacated, insofar as those two issues were denied.  The Board's remand of a third issue, entitlement to service connection for right ear hearing loss, is not vacated.




	                        ____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


